DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to application filed on 11/27/2019.
Claims 1 – 12 are presented for examination.

Allowable Subject Matter
Claims 1 – 12 are allowed.
The following is an examiner’s statement of reasons for allowance: As to claims 1 – 12, the prior art fails to disclose a position sensor wherein the detection target includes a plurality of region parts corresponding to the respective ranges, wherein the region parts are connected in a stepwise manner in the movement direction of the detection target, on a detection surface of the detection target, wherein the detection surface faces the detector, wherein the detector has a width in the movement direction of the detection target, and wherein the width of the detector is shorter than a width of a smallest region part among the region parts.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.


Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Busch (5,596,272) is cited for its disclosure of a magnetic sensor with a beveled permanent magnet.
Schroeder et al. (6,992,480) is cited for its disclosure of a combined incremental and linear magnetic sensor.
HAMMERSCHMIDT (2018/0335441) is cited for its disclosure of an incremental speed sensor with redundant sensor elements.
GAYDOV et al. (2019/0265074) is cited for its disclosure of a device for position determination of an actuated object.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263.  The examiner can normally be reached on M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/REENA AURORA/Primary Examiner, Art Unit 2858